Citation Nr: 0922289	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  03-13 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
disability.

2.  Entitlement to service connection for bilateral leg and 
foot disabilities, to include as secondary to service-
connected disability.  

3.  Entitlement to service connection for residuals of a 
right anterior cruciate ligament (ACL) reconstruction, to 
include as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from March 1980 until 
September 1981.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.  In a supplemental statement of the case issued in 
March 2009, the RO adjudicated entitlement to service 
connection for the disabilities at issue as secondary to 
service-connected disability.

This case was previously before the Board in December 2005, 
wherein the Board remanded the Veteran's claims for 
additional development and due process considerations.  The 
case has been returned to the Board for appellate 
consideration.

A written statement from the Veteran was received at the 
Board in April 2009, following issuance of the most recent 
supplemental statement of the case, in March 2009, and 
without prior RO consideration.  The statement was not 
accompanied by a waiver of RO consideration of the additional 
evidence.  However, the Board finds that a remand is not 
warranted to afford RO consideration of the additional 
evidence as the statement is essentially cumulative of 
contentions previously of record and considered by the RO, 
relative to the issues on appeal.  See May 2008 faxed 
statement from appellant.  A remand is inappropriate where 
there is no possibility of any benefit flowing to the 
Veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

Additionally, the April 2009 statement appears to express 
disagreement with the December 2005 Board decision which 
denied entitlement to an increased rating for a left knee 
disability.  The Board does not construe such statement as 
rising to the level of a motion for reconsideration as it 
does not allege obvious error of fact or law in the decision.  
The Board also notes that the Veteran's appellate rights as 
to the December 2005 Board decision were provided with the 
decision.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the Veteran's low back disability is causally or 
etiologically related to her military service, or which 
indicates that it is proximately due to, or aggravated by, 
service-connected disability.  

2.  There is no competent medical nexus evidence of record 
indicating the Veteran has a bilateral leg disability, which 
is causally or etiologically related to her service in the 
military, or which is proximately due to, or aggravated by, 
service-connected disability; there is no competent medical 
evidence of record relating the Veteran's bilateral foot 
disability to her service in the military, or which indicates 
it is proximately due to, or aggravated by, service-connected 
disability.

3.  There is no competent medical nexus evidence of record 
indicating the Veteran's right knee disability is causally or 
etiologically related to her military service, or proximately 
due to, or aggravated by, service-connected disability.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in, or aggravated 
by, active service, may not be presumed to have been so 
incurred or aggravated, and is not proximately due to, or 
aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2008).

2.  Bilateral leg/foot disabilities were not incurred in, or 
aggravated by, active service, may not be presumed to have 
been so incurred or aggravated, and are not proximately due 
to, or aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2008).

3.  A right knee disability was not incurred in, or 
aggravated by, active service, may not be presumed to have 
been so incurred or aggravated, and is not proximately due 
to, or aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in February 2002, 
December 2005, and January 2008, from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters explained 
the evidence necessary to substantiate the Veteran's claims 
for service connection.  The letters also informed him of his 
and VA's respective duties for obtaining evidence. 

In addition, the January 2008 VCAA letter from VA explained 
how a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decisions that are the basis of this appeal were decided 
after the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements required by Dingess/Hartman 
were provided to the appellant after the initial 
adjudication, the claims were readjudicated thereafter, and 
the appellant has not been prejudiced thereby.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of her claims, including a transcript 
of her testimony at a hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.  The Board has carefully 
reviewed such statements and concludes that she has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue but has found nothing to suggest that there 
is any outstanding evidence with respect to the Veteran's 
claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for a low back 
disability, a right knee disability, and bilateral leg/feet 
disabilities, so these claims must be denied.  38 C.F.R. 
§ 3.102.  

The Board observes that the Veteran's service treatment 
records do not show that the Veteran complained of or was 
treated for right knee, bilateral leg or bilateral foot 
disabilities during her military service.  While the Board 
acknowledges that the Veteran was treated for complaints of 
low back pain, diagnosed as a paraspinous spasm, during her 
military service, these complaints have not been shown to 
have been other than acute and resolved with treatment.  
Additionally, the Board notes that it appears that the 
Veteran did not make any complaints related to her right 
knee, low back, legs, or feet at her separation examination.  
This is proactively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
she indeed had any problems at or immediately following her 
discharge from service, as she is now alleging, then she 
would have at least mentioned this during her separation 
examination.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . ."). 

Likewise, there is no evidence of continuity of 
symptomatology during the intervening years after her 
discharge from service and the initial diagnoses.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
According to the medical evidence of record, the Veteran 
reported that she first had right knee complaints in 1992; 
post-operative private treatment notes indicate that this was 
related to a worker's compensation claim.  See 38 C.F.R. 
§ 3.303(b) (subsequent, isolated manifestations of a chronic 
disorder are not service connected where they are clearly 
attributable to intercurrent causes).   Likewise, it appears 
that she was not treated for complaints related to her back, 
legs, or feet until 2003.  The Board notes that, in the 
absence of demonstration of continuity of symptomatology, or 
a competent nexus opinion, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  See also Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence, which 
weighs against the claim).  

Furthermore, while the Board acknowledges that the Veteran 
asserts that her right knee, low back, bilateral leg and 
bilateral feet disabilities are related to her service-
connected left knee disability, the preponderance of the 
probative clinical evidence of record does not relate her 
current right knee, low back, and feet disabilities to her 
service-connected left knee disability.  The Board 
acknowledges that the Veteran submitted February 2004 and 
September 2005 letters from a VA physician, which attributed 
the Veteran's claimed disabilities to her service-connected 
left knee disability.  See 38 C.F.R. § 3.310.  However, the 
Board points out that the VA physician did not provide a 
rationale for his opinion, or otherwise refer to any credible 
supporting evidence that the Veteran's claimed disabilities 
were related to her service, including her service-connected 
left knee disability.  See Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's disorder).   A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).   

Additionally, the Board notes that a January 2003 VA examiner 
opined that it was "as likely as not the right knee status 
is also residual of service related condition."  However, in 
the same opinion, the January 2003 VA examiner also found 
that "current knee complaints are due to post-service 
injury," and that the Veteran did not currently have a 
bilateral leg disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1998) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  
38 U.S.C. § 1110 (formerly § 310)).   Physical examination 
and x-rays of the Veteran's back were likewise normal at that 
time.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

In a report of an April 2004 examination, the same VA 
examiner found that the Veteran's current right knee 
disability was unrelated to her service-connected left knee 
disability.  And, in June 2005, this VA examiner, in 
clarifying her January 2003 and April 2004 clinical opinions, 
further concluded that Veteran's low back and right knee 
complaints were unrelated to the Veteran's service, or her 
service-connected left knee disability.  According to the VA 
examiner, the Veteran's contentions are inconsistent with the 
medical evidence of record and the Veteran's prior 
contentions.  Moreover, the more recent August 2008 VA 
examination report concluded that the Veteran's bilateral 
foot disability is related to her nonservice-connected back 
disability, as first diagnosed at that examination.  

The fact that there has been no demonstration, by competent 
clinical evidence of record, that the Veteran's current low 
back disability is attributable to her military service, 
unfortunately also, in turn, means that she cannot link her 
bilateral foot disability to her service - via her recently 
diagnosed low back disability.  38 C.F.R. § 3.310(a); Allen, 
7 Vet. App. at 448.  That is to say, the elimination of one 
relationship to service, as the supposed precipitant, 
necessarily also eliminates all associated residual 
conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).   

The record does not contain objective evidence confirming the 
Veteran's assertions as to the events of her service, nor is 
there any medical evidence of record demonstrating that the 
Veteran had any chronic right knee, low back, bilateral leg, 
or bilateral foot disabilities during her service.  While the 
Board finds that the Veteran is competent to testify that she 
believes her current disabilities are related to events 
during her service, little probative weight can be assigned 
to her statements, as the Board deems such statements to be 
less than credible.  In this regard, while the Board again 
acknowledges that the absence of any corroborating medical 
evidence supporting her assertions, such as evidence of 
injuries during service, in and of itself does not render her 
statements incredible, such absence is for consideration in 
determining credibility.   See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  See also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can 
be competent to establish a diagnosis when . . . a layperson 
is competent to identify the medical condition).   

In view of the foregoing, the Board affords great probative 
value to the opinions contained in the January 2003, April 
2004 and August 2008 VA examination reports, as well as in 
the June 2005 addendum.  See Madden v. Gober, 125 F.3d 1477, 
1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  These VA examination 
reports reflect that the VA examiners reviewed the Veteran's 
entire claims folder and the Veteran's reported history, as 
well as undertook a comprehensive clinical examination of the 
Veteran, prior to finding that it was unlikely that the 
Veteran's claimed right knee, low back, bilateral leg and 
bilateral foot disabilities were related to her service, 
including her service-connected left knee disability.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (although the 
Board may not ignore medical opinion evidence, greater weight 
may be placed on one physician's opinion than another's 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence).  

Therefore, the only evidence portending that the Veteran's 
claimed right knee, low back, bilateral leg and bilateral 
foot disabilities are in any way related to her service in 
the military, or her service-connected left knee disability, 
comes from her personally.  As a layperson, the Veteran 
simply does not have the necessary medical training and/or 
expertise to determine the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current conditions at issue to that symptomatology.  Id.  
As such, her allegations, alone, when deemed less than 
credible, as discussed above, have no probative value without 
medical evidence substantiating them.  So the preponderance 
of the evidence is against her claims, in turn, meaning the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected disability, is 
denied.

Entitlement to service connection for bilateral leg/foot 
disabilities, to include as secondary to service-connected 
disability, is denied.

Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
disability, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


